Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Palin on 13 April 2021.

The application has been amended as follows: 
Specification amendment of 7 April 2021 is entered.
In [0025] of the specification of 6/4/2019 (substitute specification clean version), all instances of “damping axis 33” are replaced with “damping axis 36”. 
Claim amendments of 7 April 2021 is entered.

Claim 13 is amended as follows:
13. (Currently Amended) A multi-joint hinge comprising: 
a base part, on which a door bearing is pivotably held via a lever mechanism comprising multiple levers mounted in a parallelogram, wherein the multiple levers include a deflection lever, a second lever, a third lever, and a fourth lever, wherein the deflection lever is rotatably connected to the door bearing and the second lever, the second lever is rotatably mounted on the base part, the third lever is 
a spring lever rotatably mounted on the deflection lever, 
a damping element comprising: at least two linear dampers and a damping axis;
a cap having two guide channels and catch elements configured to guide or fix the at least two linear dampers, and is configured to cover an interior of the deflection lever; and 
at least one linearly acting spring comprising a spring axis and configured to pull the door bearing in a closing direction starting from a predetermined angle from a closed position of the multi-joint hinge, 
the damping element and the at least one linearly acting spring are independently fixed to different portions of the deflection lever and of the door bearing, 
cap is directly connected to the door bearing, 
the at least one linearly acting spring is connected to the deflection lever via the spring lever and is directly connected to the door bearing, and 
wherein, due to connections of the multiple levers, the spring lever, the damping element, and the at least one linearly acting spring 





	Claim 20 is amended as follows:
	
20. (Currently Amended) The multi-joint hinge of claim 13, wherein the damping element and the at least one linearly acting spring are arranged on the receptacle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677